Reversing.
The Louisville  Nashville Railroad Company seeks by this appeal to reverse a judgment for $2,500 recovered against it by the administrator of G.W. Sizemore for the death of his intestate. Sizemore was killed by a Louisville  Nashville passenger train near Mathel, in Bell county, Ky., on November 22, 1924. The section of the Louisville  Nashville Railroad upon which Sizemore was killed is a road leading from Pineville to Harlan. The country through which this road is constructed is mountainous, and as a result there are many curves in the road, so that it is difficult to read the record and study the maps without getting the points of the compass confused, and to avoid that confusion we shall adopt the practice of the Louisville  N. R. Co. and speak of trains going from Harlan to Pineville as northbound trains, and trains proceeding in the other direction as southbound trains. This section of the railroad upon which Sizemore was killed is a double-tracked railroad. At the point where he was killed, and for a considerable distance each way therefrom the road is built alongside the Cumberland river. At the time he was killed, Sizemore was walking from the direction of Pineville and in the direction of Harlan. As compared with the course of the Cumberland river, he was going upstream; as compared with the practice adopted by the Louisville  N. R. Co. in referring to these tracks, he was going south. He was walking on what was to him the left-hand track — what the railroad company would call the east track. It was the track nearest the Cumberland river; while upon the far track from the Cumberland river, the one that the railroad company would call the west track, and which was to Sizemore's right, there was a southbound freight train going from Pineville to Harlan in the same direction that Sizemore was going. This track occupied by the freight train was between Sizemore and the mountain. Upon the same track upon which Sizemore was walking a Louisville  Nashville passenger train running about 30 miles per hour was coming north, as the railroad people say, going from Harlan to Pineville, and as Sizemore walked along, he faced this coming passenger train, and they were rapidly approaching each other. The freight train on the west track next to the mountain was made up of empty coal gons. It made considerable *Page 703 
noise, and the proximity of the mountain certainly added to that noise. To Sizemore's left, and but a short distance from him, was the Cumberland river, which at that place passes over a series of shoals and the water flowing over these shoals made considerable noise, so that the noise of the river and that of the passing freight train probably prevented Sizemore from nearing the approach of the passenger train. There was a curve in the track at the point where Sizemore was killed. To Sizemore this was a curve to the right. To the ones on the approaching passenger train, it was a curve to the left. The engineer seated on the right-hand side of the cab therefore had his view of the track shut off by the boiler in front of him. The fireman, whose view was unobstructed by the boiler, had his view obstructed by the freight train on the west track. The fireman says he never did see Sizemore. The engineer says he did not see him until his body was thrown to the right when the train struck him. Thus they never discovered his peril at all. The first notice either of them had of his presence on the track was after his peril had culminated in the injury from which he died almost instantly. The only evidence that the train operatives could have discovered Sizemore's peril is that of one witness who says the fireman could have seen Sizemore 30 feet before he was struck. The train would have gone that distance in less than one-fifteenth of a second, and nothing could have been done by them in that space of time. But two witnesses saw him killed. One was Mr. I.N. Davenport, who said:
    "I didn't think Sizemore saw the train at all. The reason I think that was because I noticed him coming up the track in a deep study with his head dropped down, and he did not raise his head as I saw."
He further said:
    "Sizemore could have seen the train if he had looked up."
The other witness to the killing was a Mrs. Wilson, and she testified that Sizemore was walking with his head down. Many questions are presented by this appeal, all of which we reserve, and we are only passing on one. The question on which we pass is the right of the railroad company to have a peremptory instruction *Page 704 
because of the established and undisputed contributory negligence of Sizemore. He was not killed at a crossing of any kind, and was killed at a time when he was using the track of the railway as a footpath.
Conceding, but not deciding, that this track was used by a sufficient number of people to require the railroad company to anticipate the presence of pedestrians upon it, still, in using it as he did, at the time he did, Sizemore was guilty of such contributory negligence as to relieve the L.  N. R. Co. of responsibility for his death, which was due to his own inexcusable lack of care and precaution for his own safety in exposing himself to a most hazardous situation, without any necessity for so doing and without taking any precautions. The noise we have referred to probably confused his hearing so that his case was much like the case of Smith's Adm'r v. C., N. O. T. P. R. Co., 146 Ky. 568, 142 S.W. 1047, 41 L.R.A. (N.S.) 193. In that case, Smith, who was a deaf mute, did not look. The noise on this occasion rendered Sizemore's ears just as unavailing for his protection as Smith's ears were for him. Therefore what we said in the Smith case is of controlling applicability in this case. We were discussing there the question of what constituted ordinary care upon the part of a person who could not hear, and we said this:
    "How may we learn of the approach of a train? Three of his senses are not available at all for such a purpose. His fourth sense, that of hearing is entirely gone. Therefore, he must use his eyes — he must look. In other words, the duty of using ordinary care to learn of the approach of a train, imposes upon the traveler the duty of using the only means by which he can discover its approach. Nor is there anything in this rule that conflicts with the attitude of this court towards the 'Stop! Look! and Listen!' doctrine. That doctrine has never been followed in this state, because it exacts too high a degree of care on the part of the traveler. Under that rule, the traveler must do three things. He must stop. He must look. He must listen. There are times, however, when the requirements of ordinary care may be satisfied with less. Thus in approaching a railroad track, where there is a clear, unobstructed view of the track, for several hundred feet in each direction, a jury may well conclude that *Page 705 
looking in each direction is all that is necessary. In other cases they may conclude that ordinary care required the passenger to stop and look, or to stop and listen, or to look and listen, or to stop, look and listen, depending on the peculiar circumstances of the case. While for this reason, therefore, we have refused to adopt the 'Stop, Look and Listen' rule we have never held that a traveler who made no effort of any kind to discover the approach of a train, exercised ordinary care for his own safety.
    "All witnesses agree that the intestate never raised his eyes or looked in the direction from which the train was coming. Had he done so, he would have seen the approaching train. That being true, and having failed to use his eyes, when they alone could have made him aware that the train was approaching, he was necessarily guilty of contributory negligence, for notwithstanding the negligence of appellee in running its trains too fast, he would not have been injured had he not gone upon the track immediately in front of the train without making the slightest effort to discover its approach."
In the Smith case we approved the action of the trial court in directing a verdict for the defendants. In the case of Illinois Central R. Co. v. Bozarth's Adm'r, 212 Ky. 426,279 S.W. 636, we held the trial court erred in not granting a motion for a directed verdict where it was shown that Bozarth was killed by stepping on to the railroad track immediately in front of an approaching train without looking. In the case of Neal v. Ashland-Ironton Transfer  Ferry Co., 201 Ky. 332,256 S.W. 721, we held that the action of Mrs. Neal in attempting to step from the ferry to a landing float before the boat had come in contact with the float was guilty of such contributory negligence that she could not recover for the injuries she sustained in so doing, and we approved a directed verdict against her. This opinion finds support in the case of Hummer's Ex'x v. Louisville  N. R. Co., 128 Ky. 486, 108 S.W. 885, 32 Ky. Law Rep, 1315 (Hummer was a deaf man using a crossing); also Louisville  N. R. Co. v. Cummins' Adm'r, 111 Ky. 333,63 S.W. 594, 23 Ky. Law Rep. 681 (Cummins was a drunken man killed near a railroad crossing), also Louisville  N. R. Co. v. Gardner's Adm'r, 140 Ky. 772, 131 S.W. 787 (another drunken man who was killed at a crossing); and in the case of Louisville  N. R. Co. v. Bays' Adm'x, *Page 706 220 Ky. 458, 295 S.W. 452, which was a crossing case, where the man killed was going for a doctor, and rushed across the track without looking. In that case we prepared an instruction which imposed on both Bays and the railroad company the equal duty of using ordinary care at the crossing.
These opinions hold that highway travelers at railroad crossings are required to exercise the same degree of care to avoid injury from trains thereat that those in charge of the trains are required to use to avoid injuring the travelers. There can be no doubt that such is the rule and that it is correct, and if ordinary care is imposed upon travelers at public railroad crossings where they have a right to be, a fortiori a man walking a railroad track should be required to exercise at least as much care. A railroad track where a train may be anticipated is a dangerous place to walk, and it certainly is not a place for abstraction.
    "So long as we have the rule of law which makes contributory negligence a defense, instead of measuring the results of the negligence of the defendant and that of the injured party, and fixing liability in proportion of one to the other, the rule must be applied that he whose negligence is the proximate cause of the injury is the one at fault in law, and is the loser."
    "Where there is no dispute as to the facts upon which contributory negligence is based, there is nothing to be submitted to the jury." Louisville 
N. R. Co. v. Trower's Adm'r, 131 Ky. 589,  115 S.W. 719, 20 L.R.A. (N.S.) 380.
Our conclusion is that where one walks on and along a railway track without looking, with his head down against an approaching train, he is, as a matter of law, guilty of such contributory negligence that no recovery can be had for his resulting injuries.
For the failure of the court to direct the jury to find for the defendant, this judgment is reversed and the cause remanded for consistent proceedings.
The whole court sitting.
Judge Logan dissenting. *Page 707